Citation Nr: 0108702	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  96-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether a July 1972 rating decision denying service 
connection for a psychiatric disability involved clear and 
unmistakable error.  

2.  Entitlement to VA disability compensation benefits under 
38 U.S.C.A. § 1151 (West 1991) for bilateral eye disability. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from October 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  The original appeal included the issues of 
entitlement to service connection for a bilateral eye 
disability due to exposure to Agent Orange, and entitlement 
to VA disability compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a bilateral eye 
disability. 

In December 1997, the Board dismissed the veteran's appeal 
pursuant to the provisions of 38 C.F.R. § 20.202 (1997).  
Thereafter, the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 1998, the Court vacated the December 1997 Board 
decision and granted a joint motion to remand the appeal to 
the Board for additional development consistent with the 
joint motion.  The veteran then submitted additional 
information to the Board, including the withdrawal of the 
claim for entitlement to service connection for a bilateral 
eye disability due to exposure to Agent Orange, in December 
1998.  

The Board issued a new decision on the remaining two issues 
in March 1999.  The appeal concerning clear and unmistakable 
error was denied, and the issue of entitlement to VA 
disability compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a bilateral eye disability 
was remanded to the RO.  Following the return of the appeal, 
the Court, in a September 2000 order, vacated the portion of 
the March 1999 Board decision that was concerned with the 
issue of clear and unmistakable error, and granted an August 
2000 joint motion for remand to the Board for action 
consistent with the joint motion.  The joint motion stated 
that the March 1999 Board decision had not addressed the non-
application of 38 U.S.C.A. § 1154(b) to the July 1972 rating 
decision, in that it made a conclusory statement indicating 
that application of 38 U.S.C.A. § 1154(b) would not have 
changed the outcome of the July 1972 decision without 
providing reasons and bases for this conclusion.  After the 
appeal was remanded to the Board, the veteran's 
representative was notified in a November 2000 letter that 
additional argument or evidence could be submitted.  The 
veteran's representative replied in November 2000 that there 
was no further argument or evidence to submit.  However, the 
veteran's representative contacted the Board in February 2001 
to request an extension of 30 days in order to submit 
additional argument.  The additional 30 days were granted.  
The additional argument was received in February 2001, and 
was considered by the Board in making this decision. 

The additional argument that was received in February 2001 
was accompanied by two additional items of evidence.  The 
veteran's representative did not submit a waiver of review of 
this evidence by the RO.  However, for reasons that will be 
addressed in this decision, a remand for consideration of 
this evidence by the RO is not required.  

The issue of entitlement to VA disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for a bilateral eye 
disability that was remanded to the RO in March 1999 remains 
before the Board.  It has been returned to the Board for 
further consideration, and will be addressed in the remand 
section at the end of this decision.


FINDINGS OF FACT

1.  A July 1972 rating decision denied the veteran's claim 
for entitlement to service connection for a psychiatric 
disability; this decision became final when the veteran 
failed to submit a substantive appeal within the allotted 
time.  

2.  Any failure to consider 38 U.S.C.A. § 1154(b) or 
38 C.F.R. §§ 3.303(b), 3.307, or 3.309 does not constitute 
clear and unmistakable error because these provisions would 
not have changed the outcome of the July 1972 rating 
decision.  

3.  After consideration of the veteran's contentions and the 
record and laws that existed in July 1972, there is no 
indication that the correct facts as they were known at that 
time were not before the adjudicator, and no indication of an 
undebatable error that would have manifestly changed the 
outcome of the decision.


CONCLUSION OF LAW

A July 1972 rating decision denying service connection for a 
psychiatric disability did not involve clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the July 1972 rating decision which 
denied his claim for entitlement to service connection for a 
psychiatric disability contains clear and unmistakable error.  
Specifically, he argues that the July 1972 rating decision 
failed to apply the provisions of 38 U.S.C.A. § 1154(b), 
which contain certain presumptions for combat veterans.  He 
maintains that the application of this provision to his claim 
would have resulted in his service connection for his 
psychiatric disability.  In addition, he argues that the July 
1972 rating decision failed to apply the provisions of 
38 C.F.R. §§ 3.307 and 3.309 concerning presumptive service 
connection.  Finally, the veteran argues that the medical 
evidence in the possession of the VA in July 1972 was such 
that service connection would have been established if the 
provisions of 38 C.F.R. § 3.303(b) concerning chronicity and 
continuity had been properly applied.  

The record indicates that the RO denied the veteran's claim 
for service connection for a psychiatric disability in a July 
1972 rating decision.  He was notified of this denial by 
letter in July 1972.  Following receipt of the veteran's 
notice of disagreement, a statement of the case was mailed to 
him in March 1973.  Thereafter, the veteran did not file a 
substantive appeal within 60 days from the date of the 
mailing of the statement of the case, or within the remainder 
of the one year period from the date of mailing of the 
notification of the July 1972 rating decision.  Therefore, 
the July 1972 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 1991).  

A decision becomes final and binding, and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a).  In 
order for there to be a valid claim of clear and unmistakable 
error, the correct facts, as they were known at the time of 
the original decision, must not have been before the 
adjudicator, or the proper statutory or regulatory provisions 
must have been misapplied.  The veteran must assert more than 
a disagreement as to how the facts were weighed or evaluated.  
The error must be undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  In assessing the 
original decision, the regulations in effect at the time of 
the original rating decision must be examined.  Ternus v. 
Brown, 6 Vet. App. 370, 376 (1994).  Clear and unmistakable 
error is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993), en banc review 
denied Feb. 3, 1994 (per curium).

The Court has set forth a three-pronged test for finding 
clear and unmistakable error.  First, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Second, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made,".  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further held that a claim of "clear and 
unmistakable error" is based upon an assertion that there was 
an incorrect application of the law or fact as it existed at 
the time of the disputed adjudication.  Since an analysis of 
whether clear and unmistakable error has been committed may 
only proceed on the record, evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  Evidence that was not of record at the time of the 
decision cannot be used to determine if clear and 
unmistakable error occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

After careful review of the veteran's contentions, the 
relevant evidence, and the pertinent laws and regulations, 
the Board finds that the July 1972 rating decision did not 
contain clear and unmistakable error in the denial of the 
veteran's claim for entitlement to service connection for a 
psychiatric disability.  In reaching this decision, the Board 
is not questioning the veracity of the veteran's current 
contentions as advanced in conjunction with his claim of 
clear and unmistakable error, and it is not required to make 
a current finding of whether or not the veteran did 
participate in combat.  Rather, the Board, using the law that 
existed in July 1972, must review the evidence, and only the 
evidence, that was considered by the July 1972 rating 
decision, and determine whether the facts considered were 
incorrect or the proper laws or regulatory provisions were 
misapplied.  If so, the Board must also determine whether or 
not this resulted in undebatable error that changed the 
outcome of the July 1972 decision.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).

The veteran's primary contention is that the July 1972 rating 
decision committed error by failing to apply the provisions 
of 38 U.S.C.A. § 1154(b).  At this juncture, the Board notes 
that the veteran's representative argues that the Board 
expressly recognized in the March 1999 decision that was 
appealed to the Court that the failure of the RO to apply 
38 U.S.C.A. § 1154(b) constituted error, but denied the 
veteran's claim on other grounds.  A review of the March 1999 
decision is negative for any express finding of error in the 
July 1972 rating decision.  The finding of fact does not 
state that there was error in the July 1972 rating decision.  
In discussing the reasons and bases for the denial of the 
veteran's claims, the Board, speaking hypothetically, merely 
noted that even if it were to accept that the non-application 
of 38 U.S.C.A. § 1154(b) constituted error, the veteran had 
not shown that a different result would have ensued but for 
that error.  At no point did the Board expressly find that 
the failure to apply 38 U.S.C.A. § 1154(b) in the July 1972 
rating decision was an error.  

The provisions of 38 U.S.C.A. § 1154(b) state that in the 
case of any veteran who engaged in combat with the enemy 
during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  The equivalent law in effect 
at the time of the July 1972 decision was 38 U.S.C. § 354(b) 
(1970).  As there has been no substantial change in this law 
between 1970 and the present, the Board, for the sake of 
consistency, will continue to refer to this provision as 
38 U.S.C.A. § 1154(b).  

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 
(O.G.C. Prec. 12-99).  The Board notes that while this 
opinion was issued subsequent to the July 1972 rating 
decision, it may still provide guidance as to how to 
determine whether or not a veteran engaged in combat with the 
enemy.  

The evidence considered by the July 1972 rating decision 
consisted of the veteran's service medical records, and the 
report of a VA examination conducted in May 1972.  In 
addition, the veteran's Form DD 214 was of record, as well as 
his various statements and contentions.  

The veteran's Form DD 214 shows that he served in Vietnam 
from May 1970 to May 1971.  However, the veteran's DD 214 is 
negative for any confirmation that the veteran was involved 
in combat.  It does not show that he received the Combat 
Infantryman's Badge, the Purple Heart, or any other award or 
decoration that is either conclusive proof of combat, or 
would tend to show combat.  The veteran's representative 
states that the veteran's DD 214 shows that the veteran was 
awarded the Vietnam Service Medal with two Bronze Stars, and 
argues that this decoration denotes combat participation.  
The Board notes that a Bronze Service Star, which is what was 
awarded to the veteran in conjunction with the Vietnam 
Service Medal, is not the same decoration as the Bronze Star 
Medal.  Campaign ribbons such as the Vietnam Service Medal 
are awarded to all personnel within the cited theater, but do 
not constitute evidence of combat.  Similarly, Bronze Service 
Stars such as were awarded to the veteran indicate service in 
a named campaign, but are not evidence of combat.  It is a 
device that places a person in the named theater within a 
specific time.  Therefore, the veteran did not receive any 
awards or decorations that demonstrates or tends to 
demonstrate that he participated in combat.  

The veteran's stated military occupational specialty was duty 
soldier.  The service medical records are negative for any 
indication of injuries or other evidence of combat.  It is 
unclear from the record whether or not any of the veteran's 
personnel records were considered in addition to his DD Form 
214, but a review of those records is also negative for any 
evidence that tends to confirm that the veteran was involved 
in combat.  These records show that while the veteran was in 
Vietnam, he was first assigned to the 59th Field Service 
Company, and then to the 524th Quartermaster Company.  There 
was nothing in the record to demonstrate that these units 
were other than service units, and there was no indication 
that they were combat or combat support units.  Additional 
personnel records show that the veteran underwent an eight 
week pioneering course prior to Vietnam, but the records do 
not show that he served in that capacity.  The records list 
the veteran's principal duty in Vietnam as first a duty 
soldier, and then a pipe lineman.  He was noted to have 
participated in an unnamed campaign in August 1970.  
VAOPGCPREC 12-99 notes that participation in a campaign does 
not constitute evidence of combat, but must be considered in 
the context of the remaining evidence.  In summary, these 
records do not show that the veteran engaged in combat with 
the enemy.  The veteran has not argued that his records are 
inaccurate, and there is no evidence to suggest any 
inaccuracy.  

The only evidence of record in July 1972 that purports to 
show that the veteran engaged in combat was the report of the 
May 1972 VA psychiatric examination.  The veteran's chief 
complaint was anxiety, which was said to have begun while he 
was in combat in Vietnam.  His history noted one year of 
service in Vietnam.  He had trained as a combat engineer, but 
was assigned to machine gun duty on convoys.  The report 
states that the veteran was involved in combat.  It added 
that in the veteran's third month in Vietnam, he was with a 
unit that was overrun by the enemy, and he had to be 
evacuated by helicopter.  The diagnosis was psychoneurosis 
characterized by anxiety (combat reaction).  

The Board finds that, based on the evidence available in July 
1972, the evidence does not establish that the veteran 
participated in combat, and to assert otherwise amounts to no 
more than a disagreement as to how the facts were weighed or 
evaluated.  The veteran's personnel records do not contain 
any evidence of involvement in combat.  They do not show that 
he was in a unit that would tend to be involved in combat, or 
that he had a duty that would tend to expose him to combat.  
The Board finds that it was not error for the RO to consider 
this evidence to be more probative and of greater credibility 
than the report of the May 1972 VA psychiatric examination.  
The history recorded at that examination does not state that 
the veteran fired at the enemy or that he was fired upon.  
The examiner simply concludes that the veteran participated 
in combat, without explaining the basis for this conclusion.  
The RO was not bound by this conclusion in the July 1972 
rating decision, and it was necessary to weigh it against the 
lack of evidence of combat contained in the veteran's DD 214 
and personnel records.  After weighing this evidence, the RO 
determined that the veteran had not engaged in combat with 
the enemy.  This determination is supportable by the evidence 
of record in July 1972, and a disagreement in how this 
evidence was evaluated cannot constitute clear and 
unmistakable error.  A request for a reweighing of the 
evidence is not a permissible basis for a claim of clear and 
unmistakable error.  When there is evidence both pro and con 
on an issue, it is impossible for the veteran to succeed in 
showing that the result would have been manifestly different.  
Simmons v. West, 14 Vet. App. 84, 88 (2000).  Furthermore, as 
the RO reached the determination that the veteran did not 
participate in combat, the provisions of 38 U.S.C.A. 
§ 1154(b) were not for application.  Therefore, any failure 
to consider 38 U.S.C.A. § 1154(b) is harmless because it was 
inapplicable, and could not have changed the outcome of the 
decision.  

At this juncture, the Board notes that it may be argued that 
the RO should have taken action to confirm whether or not the 
veteran participated in combat.  However, a failure of the 
duty to assist does not rise to the level of clear and 
unmistakable error. Tetro v. West, 13 Vet. App. 404 (2000).  

As for the veteran's remaining contentions, the Board notes 
that all of the provisions he has cited are inapplicable in 
this case.  The provisions of 38 C.F.R. §§ 3.307 and 3.309 
state that if certain chronic diseases, including psychoses, 
become manifest to a degree of 10 percent within one year of 
separation from active service, then they are presumed to 
have been incurred during active service, even though there 
is no evidence of the disability during service.  The 
relevant portion of these regulations have not changed since 
1972.  However, the diagnosis of the May 1972 VA examination 
was psychoneurosis characterized by anxiety (combat 
reaction).  The provisions of 38 C.F.R. § 3.307 and 3.309 do 
not include neuroses, but only psychoses.  Therefore, as 
there was no evidence of record in July 1972 to suggest that 
the veteran had a psychosis, any failure of the RO to 
consider these regulations is harmless because it would not 
have changed the outcome of the decision.  

Similarly, the Board notes that 38 C.F.R. § 3.303(b) was not 
applicable based on the evidence available in July 1972.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Again, these provisions are essentially the same 
as were in effect in 1972.  However, a review of the service 
medical records is completely negative for a diagnosis of a 
psychiatric disability.  Although the veteran answered 
"yes" to a history of trouble sleeping, nightmares, and 
loss of memory on a January 1972 Report of Medical History 
obtained at discharge, he specifically denied a history of 
nervous trouble of any sort, and the psychiatric examination 
obtained at that time was normal.  The July 1972 rating 
decision indicates that service connection for anxiety 
reaction was denied because it was shown for the first time 
on the May 1972 VA examination conducted after discharge from 
service.  As there was no objective evidence of a psychiatric 
disability in the service medical records considered in July 
1972, the provisions of 38 C.F.R. § 3.303(b) concerning the 
establishment of continuity of symptomatology or chronicity 
for a disability first noted in service are inapplicable.  
Therefore, any failure of the RO to consider this regulation 
is harmless because it would not have changed the outcome of 
the decision.  

Finally, the veteran's representative argued in the February 
2001 submission that the veteran's claim was never final, and 
remains pending.  In making this argument, the representative 
relies on the holding of the Court in Best v. Brown, 10 Vet. 
App. 322 (1997).  He notes that the Court in that case found 
that a claim for service connection for generalized anxiety 
disorder remained open when the VA's notification letter 
failed to list generalized anxiety disorder as a condition 
for which service connection was denied.  However, the Board 
notes that in the current case, there is no indication that 
the letter of notification failed to fully inform the veteran 
of the disabilities for which service connection had been 
denied.  Furthermore, while the July 1972 rating decision 
concluded by stating that service connection was denied for 
anxiety reaction, the decision did properly note that the May 
1972 VA examination had diagnosed the veteran's disability as 
psychoneurosis characterized by anxiety just prior to 
reaching that conclusion.  The Board must find that the 
holding of the Court in Best does not provide a basis for 
concluding that the veteran's current claim remains open.  

Therefore, as after consideration of the veteran's 
contentions, and the record and laws that existed in July 
1972, there is no indication that the correct facts as they 
were known at that time were not before the adjudicator, and 
there is no indication of an undebatable error that would 
have manifestly changed the outcome of the decision, the 
Board finds that the July 1972 rating decision which denied 
the veteran entitlement to service connection for a 
psychiatric disability did not involve clear and unmistakable 
error.  

At this juncture, the Board notes that the additional 
argument that was received from the veteran's representative 
in February 2001 was accompanied by two additional items of 
evidence.  The veteran's representative did not submit a 
waiver of review of this evidence by the RO.  However, a 
review of this evidence by the Board indicates that the first 
item is a photocopy of a May 1972 VA examination report that 
was already contained in the claims folder.  This report was 
considered by the original July 1972 rating decision.  The 
second item of evidence is a photocopy of an article from a 
medical journal published in winter of 1991.  As it was not 
before the RO or even published at the time of the July 1972 
rating decision, it is not relevant to the issue of whether 
or not that decision contains clear and unmistakable error.  
See Porter v. Brown, 5 Vet. App. 233 (1993).  Therefore, as 
no possible harm can result to the veteran by initial 
consideration of this evidence by the Board, a remand for 
consideration of this evidence by the RO is not required.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the Board finds that this change does not require a 
remand for the issue of whether the July 1972 rating decision 
that denied service connection for a psychiatric disability 
involved clear and unmistakable error.  As discussed earlier, 
the only evidence that can be considered in determining 
whether or not a decision contains clear and unmistakable 
error is that which was considered at the time of the 
decision.  Therefore, a remand in order to afford the veteran 
an opportunity to submit additional evidence would be of no 
assistance to him.  The veteran was provided with the laws 
and regulations pertaining to clear and unmistakable error in 
the January 1997 statement of the case, and the subsequent 
supplemental statements of the case.  Finally, the veteran 
and his representative have been afforded ample opportunity 
to submit argument in support of his claim.  A 30 day 
extension was granted in order to allow the submission of 
additional argument, and the additional argument was received 
in February 2001.  Therefore, as there is no reasonable 
possibility that any additional development would aid the 
veteran in the development of his claim, a remand to the RO 
is not required under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


ORDER

A July 1972 rating decision denying service connection for a 
psychiatric disability did not involve clear and unmistakable 
error, and the veteran's appeal is denied. 


REMAND

The veteran contends that he is entitled to compensation for 
the additional loss of visual acuity and visual field due to 
treatment received at VA facilities between April 1990 and 
August 1990.  He underwent cataract extraction and lens 
implantation in April 1990, but developed complications 
involving both eyes.  The veteran argues that these 
complications resulted in a chronic increase in visual 
impairment.  

The March 1999 Board decision remanded this issue to the RO 
in order for the veteran's file to be reviewed and an opinion 
obtained from a VA ophthalmologist as to whether or not the 
treatment by the VA resulted in the veteran's increase in 
visual impairment.  A review of the claims folder reveals 
that although the claims folder was reviewed and the veteran 
was afforded a VA examination in March 1999, the requested 
opinion was not offered by the examiner.  This was 
acknowledged by the RO in a May 1999 supplemental statement 
of the case.  The Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, this issue must be returned to the RO in order to 
complete the development that was requested in March 1999.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  


Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
a VA ophthalmologist.  On completion of 
the review, the examiner should attempt to 
express the following opinion: Is it at 
least as likely as not that the treatment 
rendered to the veteran for his eyes at VA 
facilities between April 1990 and August 
1990 resulted in a permanent increase in 
visual impairment?  The examiner should 
consider both increased impairment of the 
veteran's visual acuity and increased 
impairment of his field of vision prior to 
rendering the opinion.  The reasons and 
bases for this opinion should be provided 
and explained in some detail.  If, and 
only if, it is deemed necessary by the 
examiner, the veteran should be scheduled 
for an additional VA examination of his 
eyes in order to assist in obtaining the 
requested opinion.  A copy of this remand 
and all pertinent volumes of this claims 
folder should be provided to the examiner 
to assist in the study of this case.  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

